EXHIBIT 10.15

EXECUTION COPY

AMENDED AND RESTATED

SERVICES AGREEMENT

This Amended and Restated Services Agreement (this “Agreement”) is entered into
effective as of the 25th day of October, 2007 (the “Effective Date”), by and
between I-Flow Corporation, a Delaware corporation (hereinafter referred to as
“I-Flow”), and InfuSystem, Inc., a California corporation (hereinafter referred
to as “InfuSystem”).

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of
September 29, 2006 (the “Stock Purchase Agreement”), by and among I-Flow,
InfuSystem, HAPC, Inc., a Delaware corporation (the “Buyer”) and Iceland
Acquisition Subsidiary, Inc., a Delaware corporation (the “Acquisition Sub”),
the Buyer is purchasing concurrently with the execution and delivery of this
Agreement all of the issued and outstanding capital stock of InfuSystem through
the Acquisition Sub;

WHEREAS, I-Flow manufactures, markets, distributes and sells medical equipment
and supplies, including, without limitation, I-Flow’s ON-Q® Pain Management
Systems and acute post-operative pain management, wound site management and
post-operative surgical treatment products and related supplies (hereafter
collectively referred to as the “Products”);

WHEREAS, pursuant to that certain Services Agreement dated April 29, 2002, as
amended, between InfuSystem and I-Flow (the “Existing Agreement”), InfuSystem
has been furnishing I-Flow with the Billing and Collection Services (as defined
herein) and Management Services (as defined herein) in connection with the
Products;

WHEREAS, InfuSystem and I-Flow desire to amend and restate the Existing
Agreement in its entirety as set forth in this Agreement;

WHEREAS, I-Flow desires that InfuSystem continue to provide, from and after the
closing of the transactions contemplated by the Stock Purchase Agreement, I-Flow
with the Billing and Collection Services and Management Services in connection
with the Products, and InfuSystem desires to so continue, all on the terms and
conditions herein specified; and

WHEREAS, concurrently with the execution and delivery of this Agreement and the
consummation of the transactions contemplated by the Stock Purchase Agreement,
in order to facilitate the continued business relationship between InfuSystem
and I-Flow pursuant to this Agreement, I-Flow and InfuSystem are entering into a
License Agreement (the “License Agreement”), pursuant to which InfuSystem is
granting to I-Flow exclusive and non-exclusive licenses to InfuSystem’s
intellectual property related to third-party billing and collection services and
management services for use in the field of acute post-operative pain management
and in other Products fields including, without limitation, wound site
management and post-operative surgical treatments, all subject to the terms and
conditions set forth in the License Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the promises and



--------------------------------------------------------------------------------

covenants contained in this Agreement, the License Agreement and the Stock
Purchase Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. NON-EXCLUSIVE RETENTION OF INFUSYSTEM TO FURNISH SERVICES; GRANT OF
NON-EXCLUSIVE LICENSE.

A. NON-EXCLUSIVE RETENTION OF INFUSYSTEM. I-Flow hereby retains InfuSystem, as
an independent contractor, to be I-Flow’s non-exclusive source for third-party
billing and certain management services in connection with the manufacturing,
marketing, distribution and sale by I-Flow of I-Flow’s Products during the term
of this Agreement, all on the terms and conditions herein specified, and
InfuSystem hereby accepts such retention.

B. GRANT OF NON-EXCLUSIVE LICENSE. I-Flow hereby grants to InfuSystem a
non-exclusive, non-transferable, non-assignable, non-sublicenseable,
royalty-free license and sublicense to use during the term of this Agreement any
intellectual property owned or licensed by I-Flow, which does not require any
payment by I-Flow of any royalties or additional license fees or require any
additional consent by any third party, solely in connection with InfuSystem’s
provision of the Billing and Collection Services (as hereinafter defined) and
the Management Services (as hereinafter defined) for I-Flow in accordance with
and as defined in this Agreement (collectively, the “Licensed IP”). InfuSystem
agrees that it shall not use the Licensed IP for any other purpose, including,
without limitation, providing any such Billing and Collection Services or
Management Services, in whole or in part, to any third party in the acute
post-operative pain management market. I-Flow represents and warrants that the
Licensed IP does not violate or infringe any patent, copyright, trademark, trade
secret, or other intellectual property or contractual right of any third party,
and the Licensed IP is all that is necessary for InfuSystem to provide the
Services.

2. SERVICES TO BE FURNISHED BY INFUSYSTEM.

A. BILLING AND COLLECTION SERVICES. Upon the terms and subject to the conditions
contained in this Agreement, InfuSystem shall furnish the following billing and
collection services (the “Billing and Collection Services”) to I-Flow:

(1.) InfuSystem shall furnish billing and collection services, including the
billing of services and/or products to, and collection of payments and
reimbursements from, patients and applicable third-party payors, in material
compliance with all applicable laws, rules, regulations and the policies and
guidelines applicable to each payor. The billing of each such patient and/or
applicable third-party payor shall be processed and completed by InfuSystem
within seven (7) Business Days (as defined below) following receipt by
InfuSystem of all information required for such billing from I-Flow’s Employees
(as defined below). For purposes of this Agreement, the term “Business Day”
shall mean any day that is not a Saturday, a Sunday or other day on which banks
are required or authorized by applicable law to be closed in New York, New York.

 

2



--------------------------------------------------------------------------------

(2.) InfuSystem will provide third party claims submission using commercially
reasonable efforts, consistent with its practice prior to the Effective Date.

(3.) InfuSystem will, consistent with its practice prior to the Effective Date,
provide assistance in working with third-party professional and patient-care
personnel to obtain necessary or appropriate medical records in a timely manner,
so as to allow for prompt and accurate billing of fees and charges for the
Products. InfuSystem will, consistent with its practice prior to the Effective
Date, use commercially reasonable efforts to ensure that all documentation,
professional/patient care personnel attestations, and other information
necessary or appropriate to permit patient and third-party payor billing by
InfuSystem shall materially comply with all applicable laws, rules and
regulations, and the policies and guidelines of third-party payors.

(4.) InfuSystem shall utilize such automated billing software and hardware as
may be required or appropriate to service I-Flow’s manufacturing, marketing,
distribution and sale of the Products.

(5.) InfuSystem will notify appropriate I-Flow personnel in writing of any and
all problems or questions that occur with respect to billing, collections and/or
accounts receivable within seven (7) Business Days from its discovery of such
problem and/or question.

(6.) InfuSystem will provide I-Flow with (i) weekly billings activity reports on
Mondays of each week for the previous calendar week, (ii) monthly reports of
billings, collections, write-offs, adjustments and accounts receivable within
seven (7) Business Days after the end of each calendar month for such calendar
month, (iii) quarterly MIKA reports without payor details within seven
(7) Business Days after the end of each calendar quarter for such calendar
quarter and (iv) if requested by I-Flow, quarterly MIKA reports with payor
details within ten (10) Business Days after the end of each calendar quarter for
such calendar quarter.

(7.) InfuSystem will provide I-Flow with accounts receivable aging on a monthly
basis.

(8.) InfuSystem will maintain reasonably detailed records of all collection
efforts for each patient. Such records will materially comply with the
appropriate payor record-keeping requirements.

(9.) InfuSystem will provide collection services to I-Flow with respect to the
collection of all open receivables, consistent with its practice prior to the
Effective Date.

(10.) It is understood and agreed by the parties that all amounts billed and

 

3



--------------------------------------------------------------------------------

collected by InfuSystem on behalf of I-Flow shall be and at all times remain in
I-Flow’s name and that InfuSystem shall continue to receive all checks,
negotiable instruments or other forms of payment directly from patients and
third-party payors via the current I-Flow lockbox. In the event I-Flow receives
any payments from patients or third-party payors for the Products, I-Flow agrees
to provide or make available to InfuSystem a copy of the check, negotiable
instrument, or other form of payment and any explanation of benefits
accompanying such payments. In the event InfuSystem receives any payments from
patients or third-party payors for the Products, InfuSystem shall immediately
forward the payment to I-Flow.

B. MANAGEMENT SERVICES. Upon the terms and subject to the conditions contained
in this Agreement, InfuSystem shall furnish the following management services
(the “Management Services”, and together with the Billing and Collection
Services, the “Services”) to I-Flow:

(1.) Business Management Assistance. InfuSystem will provide I-Flow with
(i) assistance as needed with tracking of inventory owned by I-Flow and
(ii) services of its managed care specialists in working with third-party
insurers with respect to maintenance of existing insurance coverage contracts
for the Products, in each case consistent with InfuSystem’s practice prior to
the Effective Date.

(2.) Advice Concerning Regulatory, Legislative and Industry Changes. InfuSystem
shall (i) advise I-Flow from time to time of pending and current regulatory,
legislative and industry changes that may affect I-Flow’s manufacturing,
marketing, distribution and sale of the Products and of which InfuSystem shall
become aware through reasonable good faith efforts, (ii) advise, consult and
assist in the maintenance of I-Flow’s durable medical equipment (DME) license
related to the Products and (iii) perform all administrative tasks in connection
with the foregoing, including, without limitation, providing assistance and
making appropriate records available in connection with regulatory agency or
other third-party audits, in each case consistent with InfuSystem’s practice
prior to the Effective Date.

(3.) Medical Record System. InfuSystem shall, consistent with its practice prior
to the Effective Date, assist I-Flow in establishing and maintaining the current
system of medical and other records necessary for the third-party billing for
the Products. Such system shall be that which is customary and usual for a
medical equipment supplier and consistent with the requirements for
reimbursement under third-party payor programs in which I-Flow participates. All
medical and other records shall remain the property of I-Flow.

(4.) Staff Development. InfuSystem will assist in staff development of I-Flow’s
Employees. InfuSystem will assist in staff education and training required under
the Health Insurance Portability and Accountability Act of I-Flow’s Employees.

 

4



--------------------------------------------------------------------------------

3. I-FLOW’S OBLIGATIONS WITH RESPECT TO THE BILLING AND COLLECTION SERVICES.

A. In connection with the Services, I-Flow shall cause its personnel to execute,
keep and make available to InfuSystem all records of the Products supplied and
all other forms and documents as shall be necessary or appropriate to allow
InfuSystem to perform the Services and to permit InfuSystem and I-Flow to meet
the billing and other requirements of any Federal or State law or other
third-party payor and administrators. Such documents shall include, without
limitation, reimbursement assignments in such forms as may be required by
applicable third-party payors.

B. InfuSystem shall have access to necessary medical records pertaining to
I-Flow’s patients provided with the Products during the term of this Agreement
and for a period of six (6) years following the last date of delivery of service
by InfuSystem under this Agreement for the purposes of completing, reviewing and
calculating billings and collections, and for any other reasonable purpose.

4. PERSONNEL TO BE FURNISHED BY I-FLOW. I-Flow, directly and/or through its
agents other than InfuSystem, shall provide and be responsible for personnel
required for the operation of I-Flow’s business other than the Services
expressly provided by InfuSystem herein. Such personnel are collectively
referred to herein as “I-Flow’s Employees.” I-Flow shall be solely responsible
for the salaries, compensation, benefits, and expenses of all of I-Flow’s
Employees. InfuSystem shall have no obligation, whatsoever, to furnish salaries,
compensation, benefits and/or expenses to any of I-Flow’s Employees.

5. PERSONNEL TO BE FURNISHED BY INFUSYSTEM. Consistent with its practice prior
to the Effective Date, InfuSystem shall furnish, directly and/or through its
agents, employees and subcontractors, and be fully responsible for, the
following personnel at such time and in such numbers as may reasonably be
required for the efficient and productive implementation and operation of its
obligations: all personnel required in order to furnish I-Flow with all of the
services specified in Sections 2.A. and 2.B. above. The personnel described in
this Section 5 to be furnished by InfuSystem are referred to herein as
“InfuSystem Personnel.” InfuSystem shall be solely responsible for the salaries,
compensation, benefits, and expenses of all InfuSystem Personnel. I-Flow shall
have no obligation, whatsoever, to furnish salaries, compensation, benefits
and/or expenses to any InfuSystem Personnel. Proposed staffing increases and
salary increases constituting Direct Costs (as defined below) must be approved
in writing (which approval shall not be unreasonably delayed, withheld or
conditioned) in advance by I-Flow.

6. COMPENSATION OF INFUSYSTEM. For the services provided by InfuSystem pursuant
to this Agreement, I-Flow shall pay InfuSystem a monthly service fee (the “Fee”)
equal to the greater of (a) the actual monthly expenses for those InfuSystem
Personnel devoted exclusively to the Services for the Products (the “Direct
Costs”), consisting of actual (i) salaries and wages, (ii) payroll taxes,
(iii) group insurance, plus an amount equal to forty percent (40%) of the sum of
the amounts described in subparagraphs (i) through (iii) above (in lieu of
separate allocations for rent, utilities, telephone, office expense, postage,
management time and other administrative costs) or (b) a performance-based fee
equal to twenty-five percent (25)% of total

 

5



--------------------------------------------------------------------------------

actual net cash collections (net of adjustments) received during such month for
the Products. InfuSystem shall provide I-Flow with a monthly invoice (an
“Invoice”) setting forth the amount of the Fee payable, together with reasonably
detailed supporting documentation substantiating such amount. I-Flow shall pay
the Fee set forth on such Invoice to InfuSystem within thirty (30) calendar days
of receipt of such Invoice. If I-Flow objects to any portion of the Fee set
forth on any Invoice for any reason, it shall notify InfuSystem in writing of
such objection within twenty (20) calendar days of receipt such Invoice, and
InfuSystem shall cooperate with I-Flow in good faith to resolve such objection.
InfuSystem hereby acknowledges that I-Flow shall have the right to, in good
faith, withhold payment of that portion of the Fee set forth on any Invoice with
respect to which I-Flow notifies InfuSystem of its objection therewith within
the twenty-day period set forth in the immediately preceding sentence until such
objection has been resolved to I-Flow’s reasonable satisfaction.

7. APPLICABLE STANDARDS. All services rendered or furnished by InfuSystem under
this Agreement shall be rendered or furnished in a competent and professional
manner and generally consistent with the level provided by InfuSystem prior to
the Effective Date. All billing and collection services will be performed
materially in accordance with all applicable statutes and regulations, and with
the rules and policies of all applicable third-party payors.

8. TERM AND TERMINATION.

A. TERM. The initial term of this Agreement shall be three (3) years, commencing
on the Effective Date; provided that this Agreement shall be automatically
renewed for succeeding terms of one (1) year each unless, at least one hundred
twenty (120) calendar days prior to the expiration of the then-current term,
either party gives to the other party written notice of its intent to not renew
the Agreement. During any and all renewal terms of this Agreement, all of the
terms and provisions hereof will remain in full force and effect, save and
except only as modified or amended in the manner specified in this Agreement.

B. TERMINATION. This Agreement, during both the original term and any renewal
terms hereof, cannot be terminated prior to the expiration of the then-current
term except as follows:

(1.) Termination by I-Flow. I-Flow shall have the right to terminate this
Agreement at any time in its discretion upon at least one hundred eighty
(180) calendar days prior written notice to InfuSystem.

(2.) Termination by InfuSystem. InfuSystem shall have the right to terminate
this Agreement by providing in its discretion a notice at any time after the
first anniversary of the Effective Date, which notice shall designate a
termination date no earlier than one hundred eighty (180) calendar days after
the date of such notice.

(3.) After Notice and Opportunity to Cure. Either party shall have the right to
terminate this Agreement if the other party materially breaches this

 

6



--------------------------------------------------------------------------------

Agreement or materially defaults in the performance of a provision of this
Agreement and such material breach or default is not cured within sixty
(60) calendar days after the defaulting party receives written notice of such
breach or default from the other party.

(4.) Immediately. Either party shall have the right to terminate this Agreement
immediately upon delivery of written notice of termination to the other party if
such other party:

(a.) is in material breach or default under this Agreement and has failed to
cure such breach or default within the time specified for curing a material
breach or default;

(b.) applies for or consents to the appointment of a receiver, trustee or
liquidator of all or substantially all of its assets, or files a petition or an
answer seeking reorganization or to otherwise take advantage of any insolvency
law;

(c.) files a voluntary petition in bankruptcy, admits in writing its inability
to pay its debts as they become due, or makes a general assignment for the
benefit of creditors;

(d.) is adjudicated bankrupt or insolvent by a court of competent jurisdiction
or is the subject of such a court’s order, judgment or decree approving a
petition seeking its reorganization; or

(e.) has a receiver or trustee appointed by a court of competent jurisdiction to
manage its assets, and such receiver or trustee has not been discharged within
forty-five (45) calendar days after appointment.

The effective date of any termination under this subsection (4.) shall be the
date upon which the defaulting party receives the written notice required by
this subsection.

(5.) Upon Mutual Consent. This Agreement may be terminated upon the mutual
written consent of the parties.

(6.) Upon Breach of Privacy Provisions. Upon I-Flow’s knowledge of a material
breach by InfuSystem of Section 23 of this Agreement, I-Flow may:

(a.) Provide an opportunity for InfuSystem to cure the breach or end the
violation, which cure period may be less than sixty (60) calendar days. Should
I-Flow provide InfuSystem an opportunity to cure the breach or end the violation
of Section 23 and InfuSystem does not cure the breach or end the violation
within time specified by I-Flow, I-Flow shall have the right to terminate this
Agreement immediately;

 

7



--------------------------------------------------------------------------------

(b.) Immediately terminate this Agreement if InfuSystem has breached a material
term of Section 23 of this Agreement and cure is not possible; or

(c.) If neither termination nor cure is feasible, I-Flow shall report the
violation to the Secretary of the Department of Health and Human Services.

C. RETURN OF RECORDS. Upon termination of this Agreement for any reason, all
information and records owned or provided by I-Flow to InfuSystem, or created or
received by InfuSystem on behalf of I-Flow, including, without limitation, any
managed care contracts and any “Protected Healthcare Information,” as that term
is defined by the Federal Privacy Rule (hereafter “PHI” and, collectively with
all such information and records, the “Information”), must be, at I-Flow’s
expense, returned to I-Flow or destroyed within thirty (30) calendar days of
termination (or, if shorter in duration, within the period of time provided by
applicable law, rules or regulations). This provision shall apply to PHI that is
in the possession of subcontractors or agents of InfuSystem. InfuSystem shall
retain no copies of the PHI.

In the event that InfuSystem determines that returning or destroying the
Information is infeasible, InfuSystem shall provide to I-Flow notification of
the conditions that make return or destruction infeasible. Upon mutual agreement
of the parties, InfuSystem shall extend the protections of this Agreement to
such Information and limit further uses and disclosures of such Information to
those purposes that make the return or destruction infeasible, for so long as
InfuSystem maintains such Information.

D. EFFECT OF TERMINATION OR NON-RENEWAL. In the event I-Flow (i) elects not to
renew this Agreement pursuant to Section 8(A), or (ii) terminates this Agreement
pursuant to Section 8(B)(1), I-Flow shall be responsible for an amount equal to
the lower of (a) the aggregate amount of the rent payable by InfuSystem under
the real property lease for the space occupied by the InfuSystem Personnel
(including any termination penalties or rental charges incurred following such
termination or non-renewal), determined reasonably and consistent with past
practice, for the remainder of the then current lease term as of the date of
such notice of non-renewal or termination, as applicable (the “Current Lease
Term”), less all amounts actually received by InfuSystem in connection with any
sublease or assignment of the real property lease for such space, or (b) $50,000
(the lower of such two amounts, the “Rent Payable”). I-Flow shall pay the Rent
Payable, if any, to InfuSystem on or prior to the thirtieth (30th) calendar day
following the end of the Current Lease Term.

9. ENTIRE AGREEMENT; AMENDMENT AND MODIFICATION; RELEASE.

A. This Agreement amends and restates the Existing Agreement in its entirety and
supersedes the Existing Agreement in all respects. This Agreement contains the

 

8



--------------------------------------------------------------------------------

entire agreement by and between the parties with respect to the subject matter
of this Agreement and supersedes any and all prior understandings, agreements
and representations, both oral and written, regarding the subject matter of this
Agreement.

B. Any modification or amendment of or to this Agreement must be in writing and
executed by I-Flow and by InfuSystem. The parties agree to take such action as
is necessary to amend this Agreement from time to time as necessary for I-Flow
or InfuSystem to comply with the requirements of the Federal Privacy Rule in the
Standards for Privacy of Individually Identifiable Health Information at 45 CFR
164.501 (the “Federal Privacy Rule”) and the Health Insurance Portability and
Accountability Act, Public Law 104-191.

C. Each of I-Flow, on the one hand, and InfuSystem, on the other hand, on behalf
of itself and each of its respective affiliates, employees, agents, successors
and assigns (each, a “Releasing Party”), hereby fully releases and discharges
the other and each of its respective affiliates, employees, agents, successors
and assigns (each, a “Released Party”), from, and to the extent applicable,
relinquishes, all rights, obligations, liabilities, claims and actions, whether
known or unknown, now existing or hereafter arising, at law or in equity or
otherwise, that each such Releasing Party now has or may have against any
Released Party, arising out of or in connection with the Existing Agreement or
the providing of comparable services prior to the date hereof.

10. EFFECT OF INVALIDITY OR UNENFORCEABILITY. In the event that any of the
provisions of this Agreement or any section, paragraph, sentence, clause,
phrase, word or numeral or the application thereof in any circumstance shall be
held by any court of competent jurisdiction to be invalid or unenforceable, such
invalidity or unenforceability shall be severable and severed from and shall not
affect the validity or enforceability of such provisions, section, paragraph,
sentence, clause, phrase, word or numeral in any other circumstance and/or the
validity or enforceability of the remainder of this Agreement, unless such
severance would materially destroy the intent of the parties in entering into
this Agreement, in which case the parties shall immediately commence
negotiations in good faith to achieve a revised, fully valid and enforceable
Agreement; provided, however, that if such a revised, fully valid and
enforceable Agreement is not executed by both parties within thirty
(30) calendar days after the event triggering severance, then either party may
immediately terminate this Agreement.

11. AGREEMENT NOT RESTRICTIVE. Except as otherwise expressly specified herein,
nothing in this Agreement shall be construed to prevent either party from
otherwise conducting business, or entering into any contractual relationship
with any third party.

12. NOTICES. All notices required or permitted to be given under this Agreement
shall be made in writing and shall be sufficiently given only if personally
delivered or mailed by overnight courier or certified or registered mail, return
receipt requested, to the party to receive notice at the following addresses:

 

As to I-Flow:    I-Flow Corporation    20202 Windrow Drive    Lake Forest,
California 92630    Attention: President As to InfuSystem:    InfuSystem, Inc.
   1551 East Lincoln Ave.    Madison Heights, MI 48071    Attention: President

 

9



--------------------------------------------------------------------------------

or to such other address as the intended recipient shall from time to time
designate by written notice delivered in accordance with this Section 12. The
date of the giving or making of any such notice, request, demand or other
communication shall be the earlier of the date that its receipt is acknowledged
in writing, or, if receipt is not so acknowledged, two (2) Business Days after
the date on which such notice, request, demand or other communication was sent,
mailed or personally delivered.

13. BINDING EFFECT; ASSIGNMENT; NO THIRD-PARTY RIGHTS. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights and/or
delegate its duties or obligations under this Agreement without the prior,
written consent of the other party, except to a successor to all, or
substantially all, of such party’s assets, whether by stock or asset acquisition
or merger. Nothing expressed or implied in this Agreement is intended to or
shall be construed to confer upon or give any person or entity other than
InfuSystem and I-Flow any rights or remedies under or by reason of this
Agreement or any transaction contemplated hereby.

14. RELATIONSHIP OF THE PARTIES. Nothing herein contained shall constitute or be
construed to create a partnership, joint venture or employer/employee
relationship between I-Flow and InfuSystem or between InfuSystem and any of
I-Flow’s Employees or between I-Flow and any InfuSystem Personnel. The
relationship of I-Flow and InfuSystem under and pursuant to this Agreement is
that of principal and independent contractor, respectively. Neither party has
nor shall have any authority to bind the other party to any contractual
obligation, whatsoever, except as expressly provided in this Agreement.

15. CONSTRUCTION AND INTERPRETATION.

A. This Agreement shall be construed and interpreted according to the internal
laws of the State of Michigan.

B. The parties hereto agree that both parties participated in the drafting of
this Agreement and that this Agreement shall be construed without regard to any
presumption or rule requiring construction against the party causing such
document to be prepared or drafted.

C. Any ambiguity in this Agreement shall be resolved in favor of a meaning that
permits I-Flow to comply with the Federal Privacy Rule.

 

10



--------------------------------------------------------------------------------

16. LIABILITY AND INDEMNIFICATION.

A. InfuSystem shall be solely responsible for, and shall indemnify I-Flow and
its directors, officers, employees, agents and representatives against, any and
all liabilities, losses, claims, suits, judgment, damages, costs, expenses,
interest and legal fees that proximately result from any act of, or omission by,
InfuSystem or any of InfuSystem’s Personnel, employees, contractors, agents or
representatives.

B. I-Flow shall be solely responsible for, and shall indemnify InfuSystem and
its directors, officers, employees, agents and representatives against, any and
all liabilities, losses, claims, suits, judgment, damages, costs, expenses,
interest and legal fees that proximately result from any act of, or omission by,
I-Flow or any of I-Flow’s Employees or any of I-Flow’s contractors, agents or
representatives other than InfuSystem.

C. Subject to the provisions of subsections A. and B. of this Section 16, the
parties shall make all reasonable efforts, consistent with advice of counsel and
the requirements of the respective insurance policies and carriers, to
coordinate the defense of all claims arising out of the Services to be provided
under this Agreement.

D. I-FLOW HEREBY ACKNOWLEDGES AND AGREES THAT INFUSYSTEM HAS AGREED TO PROVIDE
THE SERVICES HEREUNDER SOLELY AS AN ACCOMMODATION TO I-FLOW AND THAT SUCH
SERVICES ARE PROVIDED ON THE BASIS AND IN THE MANNER PROVIDED IN THIS AGREEMENT
SUCH THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER INFUSYSTEM
NOR ITS AFFILIATES MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS
OR IMPLIED, AT LAW OR IN EQUITY WITH RESPECT TO THE SERVICES OR THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, NON-INFRINGEMENT, ACCURACY,
AVAILABILITY, TIMELINESS, COMPLETENESS OR THE RESULTS TO BE OBTAINED FROM SUCH
SERVICES, AND INFUSYSTEM AND ITS AFFILIATES HEREBY DISCLAIM THE SAME.

E. NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, UNDER NO
CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER (A) FOR ANY PUNITIVE,
EXEMPLARY OR OTHER SPECIAL DAMAGES ARISING UNDER OR RELATING TO THIS AGREEMENT
OR THE SUBJECT MATTER HEREOF, AND/OR (B) FOR ANY INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION LOSS OF USE, INCOME, PROFITS
OR ANTICIPATED PROFITS, BUSINESS OR BUSINESS OPPORTUNITY, SAVINGS, DATA, OR
BUSINESS REPUTATION), ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF, REGARDLESS OF WHETHER SUCH DAMAGES ARE BASED IN CONTRACT, BREACH
OF WARRANTY, TORT, NEGLIGENCE OR ANY OTHER THEORY, AND REGARDLESS OF WHETHER
SUCH PARTY

 

11



--------------------------------------------------------------------------------

HAS BEEN ADVISED OF, KNEW OF, OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH
DAMAGES. THE EXCLUSIONS CONTAINED IN THIS SECTION 16E SHALL NOT APPLY TO
INFUSYSTEM’S AND I-FLOW’S INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTIONS 16A
AND 16B.

17. WAIVER. The waiver by any party to this Agreement of any provision of this
Agreement or of any breach of this Agreement shall not operate as or be
construed as a continuing waiver of such provision or a waiver of any continuing
breach, subsequent breach, or any other breach, and any statement or conduct by
or of any party or such party’s representative with respect to any such waiver
shall not estop such party from asserting or exercising any rights with respect
to any provision or any subsequent, continuing or other breach. No waiver shall
be valid unless it is asserted in a written document and signed by the duly
authorized representative of the party against whom such waiver is being
asserted.

18. CHANGE OF CIRCUMSTANCES. In the event that any party hereto is prohibited by
any governmental statutes, rules or regulations, or the policies and guidelines
of any third-party payor from participating in the arrangement provided for and
contemplated by this Agreement, the party claiming such condition shall
immediately give written notice of same to the other party, and both parties
shall promptly negotiate in good faith toward an acceptable alternative
arrangement; provided, however, that if the parties cannot agree upon and
execute an agreement implementing such an alternative arrangement within thirty
(30) calendar days from the date of such written notice, then this Agreement
shall be deemed terminated as of the date required to maintain compliance with
all applicable local, state and federal statutes, rules and regulations.

19. ARBITRATION; ATTORNEYS’ FEES. Any and all disputes between InfuSystem and
I-Flow pertaining to and/or arising out of this Agreement and/or the
interpretation, performance and/or breach of this Agreement shall, to the extent
that the relief sought is within the jurisdiction of an arbitrator in a
statutory arbitration to award, be settled exclusively by arbitration in
Michigan, in accordance with the JAMS Comprehensive Arbitration Rules and
Procedures then in effect; provided, however, that the parties may, by mutual
agreement, modify such rules of JAMS then in effect to provide for the parties’
exercise of whatever discovery mechanisms, prior to the arbitration hearing,
they may mutually agree upon; provided, further, that the arbitrator shall be
chosen mutually by the parties and shall not have jurisdiction or authority to
change, add to, or subtract from any of the provisions of this Agreement and
shall issue a written decision, including findings of fact and conclusions of
law. The arbitrator’s decision shall be final and binding and judgment may be
entered on the arbitrator’s award in any court of competent jurisdiction.

If any party to this Agreement shall bring any action, suit, arbitration,
mediation, counterclaim or appeal for any relief against any other party,
declaratory or otherwise, to enforce the terms hereof or to declare rights
hereunder, the Prevailing Party in such action shall be entitled to recover as
recoverable costs in any such action its actual attorneys’ fees and costs, all
expert fees and costs, all court and arbitration expenses, and any other costs
reasonably and properly incurred, including any fees and costs incurred in
bringing and prosecuting such action and enforcing any order, judgment, ruling,
or award granted as part of such action. As used in this Section, “Prevailing
Party” shall include, without limitation, a party which obtains substantially
the relief sought by it.

 

12



--------------------------------------------------------------------------------

20. JURISDICTION; FORUM SELECTION. To the extent that the relief sought in any
action brought by any party hereto against the other arising out of or in any
way related to any of the terms or provisions of this Agreement or to the
performance or breach thereof, whether such action is at law or in equity, is
beyond the jurisdiction of an arbitrator in a statutory arbitration to award,
the parties agree that the sole forum for any such action shall be a court of
competent jurisdiction in Michigan.

21. CORPORATE AUTHORITY. Each party to this Agreement represents and warrants to
the other that it has the right, power, legal capacity and authority to enter
into and perform its obligations under this Agreement, and that all necessary
approvals and consents have been obtained in connection with the execution and
performance of this Agreement. Each party further represents and warrants that
its execution and delivery of this Agreement has been duly authorized by its
respective governing body.

22. CONFIDENTIALITY. The parties recognize that in connection with the
performance of this Agreement, the parties may furnish and disclose to each
other confidential and proprietary information including, without limitation,
information relating to the parties’ respective organization, personnel,
business activities, policies, finances, costs, marketing plans, projected
revenues, technology, rights, obligations, liabilities, strategies and customer
lists (collectively, “Confidential Information”). Each party, to the extent it
comes into possession of Confidential Information of the other party, agrees
that, except as expressly contemplated by this Agreement, it shall not directly
or indirectly use such Confidential Information for its own benefit or in
connection with its business relationships with patients/customers/clients of
the owner of the Confidential Information, and shall take all reasonable care to
ensure that such Confidential Information shall not be disclosed to any third
party, including imposing reasonable confidentiality requirements with respect
to such Confidential Information on its employees, agents, counsel, accountants
and other representatives, except insofar as: (i) disclosure may be specifically
authorized in writing from time to time by the owner of the Confidential
Information; (ii) such Confidential Information is required to be disclosed in
connection with performance of this Agreement, or pursuant to any right or
license granted by the owner of the Confidential Information; (iii) the
recipient of the Confidential Information can demonstrate, by independent
documentation, that such Confidential Information was previously made public by
the Confidential Information’s owner; (iv) the recipient of the Confidential
Information can demonstrate, by independent documentation, that such
Confidential Information was in the public domain, prior to its disclosure
hereunder and otherwise than as a consequence of a breach of its obligations
hereunder; (v) the recipient of the Confidential Information can demonstrate, by
independent documentation, that such Confidential Information was known by the
recipient prior to its disclosure hereunder or was independently developed by
the recipient without the aid or use of any information disclosed hereunder; or
(vi) such disclosure is required under compulsion of law, including subpoena,
civil investigative demand, oral questions or interrogatories, or other
compulsory process; provided that, the Confidential Information’s owner shall be
given notice of service of such demand or process and a reasonable opportunity
to defend against such demand or process, and the party against whom such demand
or process is asserted provides all reasonable cooperation in opposing the same
to the fullest extent permitted by law. Each of the parties, for itself and its
successors and assigns, acknowledges that any violation of this Section 22 would

 

13



--------------------------------------------------------------------------------

seriously and irreparably injure the owner of the Confidential Information. In
addition to all other remedies permitted by law or in equity and without
limiting any action at law or in equity to which such owner may be entitled, the
owner of any Confidential Information shall be entitled to seek injunctive
relief, without bond, to enforce the terms and conditions stated herein.

23. PRIVACY. In the course of providing services pursuant to this Agreement,
InfuSystem may receive or create PHI on behalf of I-Flow. As a result,
InfuSystem may be deemed a “Business Associate” of I-Flow, as that term is
defined at 45 CFR 160.103, and must utilize appropriate safeguards to prevent
the use or disclosure of PHI other than as provided for by this Agreement.

A. To this end, InfuSystem agrees as follows:

(1.) InfuSystem agrees not to use or further disclose PHI other than as
permitted or required by this Agreement or as required by law.

(2.) InfuSystem agrees to use appropriate safeguards to prevent use or
disclosure of PHI other than as provided for by this Agreement. InfuSystem
agrees to implement administrative, physical and technical safeguards that
reasonably and appropriately protect the confidentiality, integrity and
availability of electronic PHI that it creates, receives, maintains or transmits
on behalf of I-Flow.

(3.) InfuSystem agrees to mitigate, to the extent practicable, any harmful
effect that is known to InfuSystem of a use or disclosure of PHI by InfuSystem
in violation of the requirements of this Agreement.

(4.) InfuSystem agrees to report to I-Flow any use or disclosure of PHI not
provided for by this Agreement of which InfuSystem becomes aware. InfuSystem
agrees to report to I-Flow any security incident, as that term is defined at 45
CFR 164.304, of which it becomes aware.

(5.) InfuSystem agrees to ensure that any agent, including a subcontractor, to
whom it provides PHI received from or created by InfuSystem on behalf of I-Flow
agrees to the same restrictions and conditions that apply through this Agreement
to InfuSystem with respect to such information. InfuSystem agrees to ensure that
any agent, including a subcontractor, to whom it provides electronic PHI agrees
to implement reasonable and appropriate safeguards to protect it.

(6.) InfuSystem agrees to provide access, at the request of I-Flow, and in the
time and manner designated by I-Flow, to PHI in a “Designated Record Set” as
that term is defined at 45 CFR 164.501, to I-Flow or, as directed by I-Flow, to
an “Individual” as that term is defined at 45 CFR 160.103 (and shall include a
person who qualifies as a personal representative in accordance with 45 CFR
164.502(g)) in order to meet the requirements under 45 CFR 164.524 which govern
an Individual’s right to access to his or her own PHI.

 

14



--------------------------------------------------------------------------------

(7.) InfuSystem agrees to make any amendment(s) to PHI in a Designated Record
Set that I-Flow directs or agrees to pursuant to 45 CFR 164.526 at the request
of I-Flow or an Individual, and in the time and manner designated by I-Flow.

(8.) InfuSystem agrees to make internal practices, books, and records, including
policies and procedures and PHI, relating to the use and disclosure of PHI
received from, or created or received by InfuSystem on behalf of I-Flow
available to I-Flow or to the Secretary of the Department of Health and Human
Services (hereafter referred to as the “Secretary”), in a time and manner
designated by I-Flow or the Secretary, for purposes of the Secretary determining
I-Flow’s compliance with the Federal Privacy Rule.

(9.) InfuSystem agrees to document such disclosures of PHI and information
related to such disclosures as would be required for I-Flow to respond to a
request by an Individual for an accounting of disclosures of PHI in accordance
with 45 CFR 164.528.

(10.) InfuSystem agrees to provide to I-Flow or an Individual, in time and
manner designated by I-Flow, information collected in accordance with this
Agreement, to permit I-Flow to respond to a request by an Individual for an
accounting of disclosures of PHI in accordance with 45 CFR 164.528.

B. Pursuant to the Federal Privacy Rule, I-Flow shall inform InfuSystem of
privacy practices and restrictions as follows:

(1.) I-Flow shall provide InfuSystem with the notice of privacy practices that
I-Flow produces in accordance with 45 CFR 164.520, as well as any changes to
such notice.

(2). I-Flow shall provide InfuSystem with any changes in, or revocation of,
permission by Individual to use or disclose PHI, to the extent such changes
affect InfuSystem’s permitted or required uses and disclosures.

(3.) I-Flow shall notify InfuSystem of any restriction to the use or disclosure
of PHI that I-Flow has agreed to in accordance with 45 CFR 164.522 to the extent
such restriction may affect InfuSystem’s use or disclosure of PHI.

C. Permitted Uses and Disclosures.

(1.) Except as otherwise limited in this Agreement, InfuSystem may use or
disclose PHI to perform functions, activities, or services for, or on behalf of,
I-Flow as specified in this Agreement, provided such use or disclosure would not
violate the Federal Privacy Rule if done by I-Flow or the minimum necessary
policies and procedures of I-Flow. I-Flow shall not request InfuSystem to use or
disclose PHI in any manner that would not be permissible under the Federal
Privacy Rule if done by I-Flow or that would violate I-Flow’s minimum necessary
policies and procedures.

 

15



--------------------------------------------------------------------------------

(2.) Except as otherwise limited in this Agreement, InfuSystem may use PHI for
the proper management and administration of InfuSystem or to carry out the legal
responsibilities of InfuSystem.

(3.) Except as otherwise limited in this Agreement, InfuSystem may disclose PHI
for the proper management and administration of InfuSystem, provided that
disclosures are “Required By Law” as that term is defined at 45 CFR 164.501, or
InfuSystem obtains reasonable assurances from the person to whom the information
is disclosed that it will remain confidential and used or further disclosed only
as Required By Law or for the purpose for which it was disclosed to the person,
and the person notifies InfuSystem of any instances in which it is aware in
which the confidentiality of the information has been breached.

(4.) Except as otherwise limited in this Agreement, InfuSystem may use PHI to
provide “Data Aggregation” services to I-Flow as permitted by 42 CFR
164.504(e)(2)(i)(B).

(5.) InfuSystem may use PHI to report violations of law to appropriate Federal
and State authorities, consistent with 42 CFR 164.502(j)(1).

24. SURVIVAL. The respective rights and obligations of InfuSystem under Sections
8(C), 9 through 17, 19 through 21, 23 and 24 of this Agreement shall survive the
termination of this Agreement. The obligations of each party under this
Section 22 shall survive any termination of this Agreement and expire upon the
fifth (5th) anniversary of the effective date of such termination.

25. COUNTERPARTS. This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[The remainder of this page is intentionally left blank.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, InfuSystem and I-Flow have caused this Agreement to be
executed by their respective duly authorized officers as of the Effective Date
specified on the first page of this Agreement.

 

INFUSYSTEM, INC. By:  

/s/ Pat LaVecchia

Name:   Pat LaVecchia Title:   Secretary I-FLOW CORPORATION By:  

/s/ Donald M. Earhart

Name:   Donald M. Earhart Title:   Chairman, President and Chief Executive
Officer

Signature Page to Amended and Restated Services Agreement